OPINION OF THE COURT
Memorandum.
Order insofar as appealed from unanimously modified by striking the part thereof which transferred the proceedings to the Supreme Court, and, as so modified, affirmed without costs.
*124The Civil Court does not have the authority to transfer to the Supreme Court matters over which it has jurisdiction (see, NY Const, art VI, § 19). Applications for such relief should be made directly to the Supreme Court (see, CPLR 325). As to the counterclaims and affirmative defenses, we agree with the court below that there is no basis for the dismissal thereof.
Kassoff, P. J., Scholnick and Chetta, JJ., concur.